


Exhibit 10.3
FORTINET, INC.
AMENDMENT 1
TO
CHANGE OF CONTROL SEVERANCE AGREEMENT


This Amendment 1 to the Change of Control Severance Agreement (the “Agreement”)
that was made and entered into by and between John Whittle (“Executive”) and
Fortinet, Inc. (the “Company”), effective as of August 7, 2009, is made and
entered into by and between the Executive and Fortinet as of the date stated in
the paragraph that immediately follows.
For all of the reasons stated in the Recitals of the Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Executive and the Company hereby agree that the
Effective Date of the Agreement is amended to be August 7, 2014 and such date
shall be the defined term “Effective Date” throughout the Agreement.
Except for the amendment stated immediately above, the Agreement and its terms
remain in place as-is.
IN WITNESS WHEREOF, each of the parties has executed this Amendment 1 to Change
of Control Severance Agreement effective as of July 31, 2014.


COMPANY
FORTINET, INC
 
 
 
 
 
By:
/s/ Ken Xie
 
Title:
Chairman of the Board and Chief Executive Officer

    




EXECUTIVE
By:
/s/ John Whittle
 
Title:
Vice President, General Counsel











